Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 1 of 17                  PageID 747




IN THE UNITED STATES DISTRICT COURT WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
____________________________________________________________________________

TIGER LILY LLC;
HUNTER OAKS APARTMENTS UTAH, LLC;
NORTH 22ND FLAT, LLC;
CHERRY HILL GARDENS LLC;
CHURCHILL TOWNHOMES LLC; and
BRITTANY RAILEY
APPLEWOOD PROPERTY MANAGMENT, LLC

 Plaintiffs

 vs                                                        No. 2:20-CV-2692

UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT and
BENJAMIN S. CARSON, M.D. in his official capacity as United States Secretary of Housing
and Urban Development;
UNITED STATES DEPARTMENT OF JUSTICE and WILLIAM P. BARR, in his official
capacity as United States Attorney General;
UNITED STATES CENTER FOR DISEASE CONTROL AND PREVENTION and NINA
B. WITOVSKY, in her official capacity as Acting Chief of Staff of the Center for Disease Control
and Prevention;
UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES and ALEX
AZAR, in his official capacity as United States Secretary of Health and Human Services;
VICE ADMIRAL JEROME M. ADAMS, M.D., in his official capacity as United States
Surgeon General; and
D.MICHAEL DUNAVANT, in his official capacity as United States Attorney General for the
Western District of Tennessee

Defendants.
____________________________________________________________________________

 MEMORANDUM OF AMICUS CURIAE NEIGHBORHOOD PRESERVATION, INC.
  IN OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
________________________________________________________________________




                                               1
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 2 of 17                        PageID 748




         COMES NOW, Neighborhood Preservation, Inc. (“NPI”) and as invited by the Court in its

 Order Denying Intervention [DKT # 36], submits its Brief as Amicus Curiae in opposition to

 Plaintiff’s Emergency Motion for a Preliminary Injunction. From the unique perspective of the

 Eviction Settlement Program (“”ESP”), NPI will focus its opposition on the twin issues of harm

 to the public if the injunction were granted and the lack of harm to the Plaintiffs if the request for

 injunctive relief is denied.

      In this regard, there is “no contest.” Granting preliminary injunctive relief would unleash a

 torrent of evictions that could not be reversed if the Court ultimately finds in favor of the United

 States or Congress acts in the meantime to implement a supplemental stimulus package that, like

 the CARES Act did, brings relief to both tenants and landlords.

   PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION SHOULD BE DENIED
  BECAUSE STRIKING DOWN THE HALT ORDER PRIOR TO A DECISION ON THE
        MERITS WOULD CAUSE IMMEASURABLE HARM TO THE PUBLIC
                    THAT COULD NOT BE REVERSED.

         The Plaintiffs’ motion for preliminary injunction must be denied because they cannot carry

 their burden to demonstrate the four elements necessary to warrant the extraordinary remedy of

 injunctive relief. “A preliminary injunction is an extraordinary and drastic remedy.” S.Glazer's

 Distributors of Ohio, LLC v. Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017). The

 party seeking the injunction must establish its case by clear and convincing evidence. Honeywell,

 Inc. v. Brewer-Garrett Co., 145 F.3d 1331, 1998 WL 152951, at *3 (6th Cir. 1998) (TABLE, text

 in WESTLAW) (citing Garlock, Inc. v. United Seal, Inc., 404 F.2d 256, 257 (6th Cir. 1968)). The

 movant must show (1) a strong or substantial likelihood of success on the merits; (2) irreparable

 injury without the injunction; (3) that the preliminary injunction would not substantially harm third

 parties; and (4) that the public interest would be served by issuing the preliminary injunction.

 BNSF Ry. Co. v. Tennessee Dep’t of Revenue, 800 F.3d 262, 268 (6th Cir. 2015) See also

                                                   2
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 3 of 17                      PageID 749




 Millennium Health, LLC v. Christopher Roberts, No. 1:19CV2381, 2020 WL 2814440, at *8 (N.D.

 Ohio Mar. 4, 2020), report and recommendation adopted sub nom. Millennium Health, LLC v.

 Roberts, No. 1:19 CV 2381, 2020 WL 2812871 (N.D. Ohio May 29, 2020)

        “Although the court balances these four considerations, the movant must demonstrate some

 irreparable harm before the injunction will issue.” Friendship Materials, Inc. v. Michigan Brick,

 Inc., 679 F.2d 100, 104 (6th Cir. 1982). However, the Supreme Court has stated that “the basis of

 injunctive relief in the federal courts has always been irreparable harm and the inadequacy of legal

 remedies.” Sampson v. Murray, 415 U.S. 61, 88 (1974). NPI will focus its arguments on the issues

 of harm to the public and the lack of harm to the Plaintiffs.

        Plaintiffs cannot show irreparable injury; they cannot show an absence of harm to third

 parties; nor can they demonstrate that the public’s interest would be served by the injunction. In

 the absence of any injury to the Plaintiffs (much less irreparable harm) and the substantial harm to

 the public resulting from the suspension of the Halt Order, Plaintiffs’ Motion must fail.

 A.   IT IS THE PUBLIC THAT WILL SUFFER IRREPARABLE HARM IF THE HALT
 ORDER WERE ENJOINED. THE PLAINTIFFS WILL NOT.

        a. In Their Pursuit of Injunctive Relief, Plaintiffs Ignore the Harm to the Public that would
           come from enjoining the Halt Order.

        NPI wants to make abundantly clear the damage that will result from enjoining the Halt

 Order preliminarily. NPI is a non-profit, tax exempt organization whose mission is to promote

 policies and programs that resolve systemic causes of blighted properties in Memphis and Shelby

 County, Tennessee. NPI considers the potential of an epidemic of homelessness to be an existential

 threat to the health of neighborhoods and a potential cause of widespread property abandonment

 and an increase in property blight.




                                                   3
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 4 of 17                          PageID 750




         Accordingly, NPI launched the Eviction Settlement Program to administer CARES Act

 funding as a subgrantee of the City of Memphis, in partnership with Shelby County, The Cecil C.

 Humphreys School of Law and Memphis Area Legal Services to assist tenants faced with eviction

 for non-payment of rent. ESP manages an eviction settlement fund which is comprised of

 $825,000 from Memphis, Tennessee and $600,000 from Shelby County, Tennessee, sourced from

 their respective CARES Act appropriations. As of this filing, 2,247 people have applied to ESP.

 Three fourths of applicants were either not behind or less than a month behind before the pandemic.

 ESP is prioritizing service to applicants facing an active eviction in court.

         ESP utilizes a cadre of local attorneys and law students who, on a purely pro-bono basis,

 assist tenants who have fallen in arrears because of COVID-19. ESP’s volunteer attorneys work

 with landlords, such as the Plaintiffs in this case and/or their attorneys to negotiate a direct payment

 to the landlord to settle the tenant’s arrearage. The agreed payments are funded by CARES Act

 funds received by Memphis and Shelby County, Tennessee and serve to benefit both the landlords

 and the tenant. To date nearly $200,000 in cash payments have been made directly to landlords

 pursuant to settlements reach by ESP volunteer attorneys. This leaves an undistributed balance of

 $1,225,000 available to be paid out to landlords, including those before the Court, to settle

 pandemic related rent arrearages. Counsel for the Plaintiffs in the present case, Glankler Brown

 PLLC, represents multiple landlords who have worked with ESP volunteer attorneys to settle

 tenant arrearages in exchange for cash payments. See Declaration of Steve Barlow, Exhibit A.

         In pursuit of safe housing for its clients, NPI through ESP has developed a body of

 information that illustrates how the CARES Act eviction moratorium and now the Halt Order have

 been a lifeline for their clients. Included among the Declarations from ESP clients attached hereto

 as Exhibit B is just one stark example of what ESP clients are facing:


                                                    4
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 5 of 17                     PageID 751




        Helen Lemons is a sixty seven year old widow, who rents a single-family house in

        the 38125 zip code of Memphis, Tennessee. She applied to ESP in September after

        being served with a Forcible Entry and Detainer Warrant by her landlord. She is

        partially disabled and works part-time from home at her job with United Way of

        the Mid-South. Ms. Lemon’s daughter, her only child fell ill with COVID-19 on

        May 26 and died on May 29, 2020. Her daughter’s three children have moved in

        with her after their mother’s death. The youngest of the three is sixteen and two of

        the three grandchildren have had the virus. There is not enough room for the four

        of them in Ms. Lemon’s home. Hospital bills and funeral expenses caused her to

        fall two months behind on rent. In desperation to save her home she has taken out

        two extremely high interest auto title loans totaling $2,500. If she is evicted, she

        and her grandchildren would have nowhere to go. Her youngest grandchild is still

        in school and attending through virtual classes. If Ms. Lemons were forced to leave

        her home, she does not know how her grandson would be able to continue his

        education until in-person learning resumes.

 Many ESP clients such as Ms. Lemons presently have housing stability in the midst of the

 global pandemic solely as a result of the CDC Halt Order and would very soon be homeless

 if the Halt Order is stayed by this Court. See Collective Exhibit B: Declarations of ESP

 Clients.




                                                 5
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 6 of 17                       PageID 752




        The epidemic of evictions that would follow if the Court were to grant a preliminary

 injunction will, according to Reuters, rival the number of reported cases of COVID-19 in the

 United States as of this filing. 1 In a story published on October 19, 2020, Reuters estimated that:

        At that point [January 1, 2020], . . . . up to 8 million tenants are facing eviction
        filings, according to a tracking tool developed by the global advisory firm Stout
        Risius and Ross, which works with the nonprofit National Coalition for a Civil
        Right to Counsel.

                                            * * * * * *

        Health experts say evictions may contribute to a second wave COVID-19 crisis, as
        the newly homeless are forced into shelters or tight quarters with friends and
        relatives, potentially exposing them to infection. The danger is particularly acute in
        the winter when colder weather pushes people indoors.

                                            * * * * * *

        “I hear these stories from entire families who are on the side of the street,” said
        [Nick] Toman [Milwaukee Legal Aid lawyer], choking up during an interview with
        Reuters in his Milwaukee office. “These families have no place to go and no
        options, and I think it’s abundantly clear that the safety net is just not big enough
        to handle something like this.”

                                       *********

        “January is going to be a mess,” he said. “Nobody can get a new place because they
        have an eviction case pending against them - and they don’t have any money
        anyway.”

 “Time’s up: After a reprieve, a wave of evictions expected across U.S.,” Reuters Business News,
 October 19, 2020 https://apple.news/AIpVPPknYT5aO6-Wv9foPeg

 If the Court grants the preliminary injunction, January 1st will come early. Plaintiffs and other

 property owners are in the position to promptly evict a substantial number of people on the day




 1
  Cases                                  Deaths
 8.78M                                   226K
 +74,323                                 +534

                                                   6
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 7 of 17                       PageID 753




 shortly following an Order of this Court granting a preliminary injunction. [See Declarations of

 Kathryn Ramsey (“Ramsey Declaration”) at Exhibit C and Barlow Declaration].

        One can only imagine the chaos that will ensue when the eviction mill is turned back on.

 Fortunately, however, this is not left to imagination. At least one court of which Amicus is aware

 has made findings on this issue in denying injunctive relief to halt Massachusetts’ Eviction

 Moratorium. Mitchell Matorin v Commonwealth, slip op at p. 33 Superior Court of Massachusetts

 #2084CV10334 (August 26, 2020). The slip opinion is attached as Exhibit D.

         The Massachusetts Eviction Moratorium is similar to the Halt Order. The Court’s

 complete analysis is persuasive. On the issue of harm to the public, the Court found:



                                    [Continued on Next Page]




                                                 7
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 8 of 17   PageID 754




                                       8
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 9 of 17                     PageID 755




  Mitchell Matorin v Commonwealth, slip op at p. 33 Superior Court of Massachusetts
  #2084CV10334 (August 26, 2020)

        In attempting to staunch the tsunami of evictions, the Center for Disease Control and

  Prevention (“CDC”) ordered a temporary halt in residential evictions to prevent the further spread

  of COVID-19 (“Halt Order”). Id. In doing so, the CDC identified the same concerns expressed

  by Judge Wilson in Mitchell. The Order eases implementation of State and Municipal stay-at-

  home and social distancing measures and decreases the likelihood that persons will experience

  homelessness or move in to congregate settings, such as crowded shelters, both of which increase

  the risk of COVID-19 spread. Maintaining social distance may be difficult in these settings,



                                                  9
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 10 of 17                        PageID 756




  especially where residents must share small spaces, like stairwells and elevators, or equipment,

  such as kitchen or laundry facilities.

        Evicted persons will also experience unsheltered homelessness, which places them at “a

  higher risk for infection where there is community spread of COVID-19. Their vulnerability to

  COVID-19 is higher due to exposure to the elements, as well as inadequate access to hygiene,

  sanitation, and healthcare. Evicted persons are more likely to experience hypertension, an

  underlying condition associated with severe COVID-19. Among patients with COVID-19,

  experiencing homelessness has been associated with an increased likelihood of hospitalization.

        Finally, as pointed out above when describing real persons at risk of eviction, in addition

  to the risks identified by the CDC, forcing families with school aged children into the street works

  a de facto suspension from school. Without access to electricity and the internet, students in the

  Shelby County School system are forced into truancy. Indeed, a decision in favor of the

  Plaintiffs’ request for interim relief would most severely impact low-income residents such as

  the clients whom ESP most often represents, more so than any other existing party to the

  litigation. Low-income tenants facing job loss and the worst financial insecurity of their lives

  will not only lose their homes but also have additional difficulty finding substitute housing with

  a recent judgment for eviction on their credit history.

        The harm to the public if the Court were to grant preliminary injunctive relief is impossible

  to calculate. Nonetheless, it far exceeds the theoretical harm that Plaintiffs will attempt to claim.

  Therefore, the Court must deny Plaintiffs Motion for a Preliminary Injunction.




                                                  10
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 11 of 17                          PageID 757




                 b. While Plaintiffs may experience some slight inconvenience in the absence of
                    preliminary injunctive relief, they will not suffer any harm, much less
                    irreparable harm.


         The Halt Order does not alter a tenant’s obligation to pay rent or comply with any other

 contractual obligation. Id. at 55294. It does not prevent the accrual or collection of fees, penalties,

 or interest under the terms of an applicable contract. Id. It also does not prevent evictions of persons

 who do not qualify as “covered persons,” or evictions based on circumstances other than

 nonpayment of rent, including criminal activity, damage to property, or violation of contractual

 obligations other than the timely payment of rent. Id.

         The Halt Order does not strip landlords of their rights or their property as Plaintiffs claim.

 [First Amended Complaint [DKT #21] at Page ID 222 (alleging that they are being “deprived use

 and enjoyment of their property by the Halt Order); Id. at Page ID 225 (alleging that they have

 been deprived of the “use and benefit of their property currently held by non-paying, delinquent,

 and defaulting tenants”); Id. at Page ID 226 (alleging the Halt Order “deprives Plaintiffs of their

 property rights in the Units”); Id. at Page ID 236 (alleging that the Government has “taken their

 property and property rights causing Plaintiff’s uncompensable damages.”]              The landlords’

 financial and property interests are still being protected although the opportunity to regain

 possession of the rental units as been slightly delayed. The reality is that the Plaintiffs’ financial

 interests have been protected all along. Programs such as ESP were born under the CARES Act

 to provide Plaintiffs the opportunity to obtain cash settlements for unpaid rent both before and

 during the period of the Halt Order even where their tenant is a covered person under the Halt

 Order. Since its inception only a few months ago ESP has entered into many settlements and

 funneled over $200,000.00 to landlords in Shelby County, some of whom are Plaintiffs in this case

 and many others of whom are represented in General Sessions Court by Glankler Brown. [See


                                                    11
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 12 of 17                         PageID 758




 Barlow Declaration] Shelby County continues to administer CARES Act funding to finance

 settlements on an ongoing basis. The opportunity for settlement and a cash infusion remains

 available to those Plaintiffs willing to engage with ESP to achieve resolution of their FED’s. If

 the Plaintiffs are unwilling to receive rent payments through settlements with ESP, blame cannot

 be laid at the feet of the Halt Order.

         Nor has the imposition of the Halt Order impeded Plaintiffs’ access to the Courts as they

 originally claimed. Id. at Page ID 214 (alleging that “[t]he Halt Order frustrates Plaintiffs’

 constitutional right to access the State courts . . .”). Counsel for these Plaintiffs and other counsel

 representing local landlords have taken full advantage of their continued access to the Courts.

 From October 19 to October 23, 2020, Counsel for the Plaintiffs filed 110 new FED suits and took

 5 judgments (for possession and cost) on behalf of landlords [See Barlow Declaration] These

 Plaintiffs have filed at least 10 cases and obtained 6 judgments. [See Declaration of Kathryn

 (“Ramsey Declaration”) at Exhibit D]. In the cases pursued to judgment, if the Court were to grant

 the preliminary injunction, Writs of Possession would be in process the next day.

         In the evening of October 27th, Plaintiffs filed a series of virtually identical declarations

 from each Plaintiff [DKT No. 49] in an effort to overcome the Government’s argument that

 Plaintiffs’ lacked standing to pursue Declaratory and Injunctive Relief.            In each of these

 Declarations, a Plaintiff unabashedly admits that it is accessing the Courts and pursuing FED

 actions. Beyond that, the Declarations are extremely vague containing conclusory allegations that

 will not assist the Court in determining whether these Plaintiffs have suffered any harm. What is

 particularly curious is the identical statement by each Declarant that it “operates its multi-family

 real properties under different business names.” What does that mean? Are many if not most of

 the alleged 5,000 units owned by persons not before the Court? What does “operate” mean? Does

 it mean “own” or does it mean “manage.” This distinction is important on the issue of harm.

                                                   12
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 13 of 17                                         PageID 759




         NPI’s research suggests that most of the Units mentioned in the First Amended Complaint

 are not owned by the named Plaintiffs; instead, they are either owned by parent or affiliate

 companies of the Plaintiffs or are merely being managed by various of the Plaintiffs, while only a

 small proportion of these Units are owned by a Plaintiff. [See Barlow Declaration]. This goes

 directly to the issue of harm, if any. 2 If Plaintiffs do not to hold title to the Units that they claim

 to, in that sense they have not been deprived of access to the Units; except for possibly three of the

 Plaintiffs representing ownership of 200 or so units, the Plaintiffs have not been deprived of rental

 income. Where is there alleged any risk of harm to those Plaintiffs such as Applewood Properties,

 who are managers, not owners? Or to unnamed corporate affiliates of Plaintiffs who have an

 unstated, untraceable ownership interest in property in this District?

         The Plaintiffs’ call for a return to the status quo ante is equally misplaced. The relief they

 seek would actually upend the status quo by placing thousands of individuals at risk of immediate

 homelessness. The Halt Order did not change the status quo – it extended it following the

 expiration of the moratorium in place to protect tenants and the public implemented under the

 CARES Act. The status quo ante is that covered individuals are protected from eviction while

 landlords are pursuing actions through judgment, but short of eviction. Plaintiffs have not even

 attempted to make a factual showing that delaying until January 2, 2021 to put tenants out will

 cause them irreparable harm. Nor can they. The damage they claim is theoretical at best. If there

 is any actual harm beyond the inconvenience of delay, it is financial only.

         Plaintiffs have attempted to dodge the lack of irreparable harm by arguing based on their

 Declarations that most of their tenants are judgment proof, so they will never collect the back rent.

 First, that is totally speculative; second, it is not accurate as NPI stands ready to fund settlements


  2
    It also bears on the issue of standing as well. If, as NPI’s research suggests, only three of the named Plaintiffs own
  title to rental property in this District, the remainder of the named Plaintiffs lack standing as well as injury.
                                                            13
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 14 of 17                          PageID 760




 for these tenants with CARES Act money. Third, the harm is not the inability to recover the Units

 in lieu of rent it is as each Plaintiff claims in their declaration (using North 22nd Flat’s declaration

 as an example:

         37. The continued occupation of North 22nd Flat's properties by tenants who have
         not paid rent and who are not required to pay rent for at least another two months
         will further and severely compromise North 22nd Flat's ability to pay its loan
         obligation, maintain the property, and retain all of its employees.

         This describes economic harm that is, by definition, not irreparable. See Overstreet v.

 Lexington-Fayette Urban County Government, 305 F. 3d 566, 579 (6th Circuit 2002). (The fact

 that an individual may lose his income for some extended period of time does not result in

 irreparable harm, as income wrongly withheld may be recovered through monetary damages in the

 form of back pay. Sampson v. Murray, 415 U.S. 61, 90, 94 S.Ct. 937, 39 L.Ed.2d 166 (1974)

 (finding that “the temporary loss of income, ultimately to be recovered, does not usually constitute

 irreparable injury”); see Aluminum Workers Int'l Union, AFL–CIO, Local Union No. 215 v.

 Consol. Aluminum Corp., 696 F.2d 437, 444 (6th Cir.1982) (finding that employees did not suffer

 irreparable harm from temporary unemployment pending arbitration).

         Even if economic harm were “irreparable,” these Plaintiffs have not even attempted to

 quantify the loss. The Court has not been presented with any evidence from which it could

 determine how many units are owned by these Plaintiffs as opposed to being either managed or

 owned by parties not before the Court; how much rent these Plaintiffs claim is owed to them by

 how many “defaulting” tenants; and what steps these Plaintiffs have taken to replace the

 uncollected rental income through loan forbearance, PPP loans, SBA Emergency Loans or in other

 ways. The conclusory allegations in the Plaintiffs declarations might be sufficient on the issue of

 standing, but they cannot support a request for injunctive relief.




                                                    14
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 15 of 17                         PageID 761




        Another aspect of the status quo ante is that Congressional leadership has been negotiating

 with the Executive Branch to reach agreement on stimulus legislation that would include relief for

 tenants and landlords. See, e.g. “We are hoping within weeks” Stimulus Negotiations get a new

 goalpost.   What     it   Means    for   you.      C/Net    10/27/2020     https://www.msn.com/en-

 us/news/politics/let-s-do-it-the-status-of-stimulus-bill-negotiations-today-and-when-a-package-

 could-pass/ar-BB17Ba0i If those negotiations are successful and Congress enacts a new stimulus

 package, Plaintiffs’ claims may be mooted or, the harms of which they complain will be

 substantially redressed. For this reason alone, the Court should deny preliminary relief while there

 remains even the slightest chance that Congress will address Plaintiff’s concerns.

      B.    IF THE COURT WERE INCLINED TO GRANT A PRELIMINARY
 INJUNCTION PREVENTING THE OPERATION OF THE HALT ORDER, IT MUST
 REQUIRE A BOND COMMENSURATE WITH THE HARM THAT COULD RESULT

        As the Government has pointed out in its Memorandum in Opposition to Injunctive Relief,

  the real parties in interest here are the Plaintiffs’ tenants.      [Defendant’s Memorandum in

  Opposition [DKT #29] at Page ID 399] along with unsuspecting members of the public who

  would be put at risk by a glut of displaced tenants. They are the ones who will suffer the harm of

  eviction. Of course, the potential damage is incalculable. But, pursuant to Fed R. Civ. P. Rule

  65(c), the Court must try. Plaintiffs have alleged they control “more than 5,000 residential Units

  located within the Western District of Tennessee. Assuming conservatively, an average of 3

  tenants in each unit, but only 25% qualify for the protections of the Halt Order, (and ignoring for

  purposes of this analysis that Plaintiffs have failed to allege that any of its tenants are covered by

  the Halt Order), that’s 3,750 people in this District. The Halt Order establishes a fine against an

  organization violating this Order of no more than $200,000 per event if the violation does not

  result in a death or $500,000 per event if the violation results in a death or as otherwise provided



                                                   15
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 16 of 17                     PageID 762




  by law. Plaintiffs suggest, however, that for purposes of the Injunction Bond the amount be set at

  $10,000.00 per estimated tenant, or $37,500,000.00.

        C.      CONCLUSION

        The outcome of this hearing on Emergency Injunctive Relief will have far reaching and

 potentially devastating consequences on numerous Americans. If the Halt Order were to be

 enjoined, countless individuals and families will face the atrocities of homelessness and the

 dangers of this unprecedented pandemic. Plaintiffs’ have failed to address the harm such an order

 would impose or show they are likely to suffer any harm much less harm that is irreparable. For

 the forgoing reasons, this Court should deny Plaintiffs’ motion for preliminary injunction and

 maintain the actual status quo that protects the most vulnerable amongst us from the deadly virus

 and the other harms that eviction would cause.

                                        CERTIFICATION

 In accordance with Rule of Appellate Procedure 29(a)(4)(E), NPI certifies that:

 1. NPI is a nonprofit organization; NPI has no parent corporation and there is no publicly held

 corporation that owns 10% or more of its stock.

 2. No party or party’s counsel authored this brief in whole or in part.

 3. No party or party’s counsel contributed money that was intended to fund the preparation

 or submission of this brief.

 4. No person or entity other than Amicus NPI, its staff, and its counsel contributed money that

 was intended to fund the preparation or submission of this brief.


                                              Respectfully Submitted,

                                              /s/ Earle J. Schwarz
                                              Earle J. Schwarz (007192)


                                                   16
Case 2:20-cv-02692-MSN-atc Document 50 Filed 10/27/20 Page 17 of 17                      PageID 763




                                              2157 Madison Ave, Suite 201
                                              Memphis TN 38104 901.272.0607
                                              eschwarz@earle-schwarz.com

                                              Webb A. Brewer (9030)
                                              The Law Offices of Webb A. Brewer
                                              1755 Kirby Parkway, Suite 110
                                              Memphis, TN 38120 Tele: (901) 757-3358
                                              webbbrewer@comcast.net
                                              Counsel for Amicus, NPI
 OF COUNSEL
 Daniel M. Schaffzin (028601)
 Associate Professor of Law
 Co-Director, Neighborhood Preservation Clinic
 Cecil C. Humphreys School of Law
 1 N. Front Street, Suite 101
 Memphis, TN 38103-2189
 (O) 901.678.5056 | (C) 215.380.0969

 Kathryn Ramsey
 Assistant Professor of Law & Director, Medical-Legal Partnership Clinic
 University of Memphis Cecil C. Humphreys School of Law
 1 North Front Street
 Memphis, TN 38103
 Office: (901) 678-4589
 Kramsey1@memphis.edu


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of notice of the foregoing has been served upon

 all counsel of record by electronic means via the Court’s ECF system this October 27, 2020

                                                      /s/Earle J. Schwarz




                                                 17
